DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 03/15/2021 with respect to claims 1-9 11-18 and 20-21 have been considered but are not persuasive. Regarding claim 1 and claim 12, applicant argues that the combination of Hemingway et ah (US 2016/0150661 A1 hereinafter Hemingway) in view of Byrd (US 7309834 B1) does not disclose the electrical device selectively stored in the interior space. However Byrd disclose the electrical device selectively stored in the interior space (see how 72B can be stored in interior space of 20 and be taken out through opening 55 when in need of use; Fig.9). For further emphasis, the outlet plug is initially stored within interior space of 20 and pulled out to extend and electrically connect to an electrical device to provide power when in use. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Byrd with the electrical cord of Hemingway in order to provide power to an electrical device that is far away from the electrical box. Therefore the previous grounds of rejection is maintained.
Claims 10 and 19 are previously canceled.



 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim (s) 1-5, 8-9,11-15,17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et ah (US 2016/0150661 A1 hereinafter Hemingway) in view of Byrd (US 7309834 B1).
Regarding claim 1, Hemingway discloses an outdoor enclosure (10;Fig, 1 -7) for holding electrical equipment beneath the surface of ground (para 0025), the outdoor enclosure (10) comprising: a housing enclosing (22;Fig,3) a recessed Interior space ( see space within 22), the housing Including an opening extending through an upper end of the interior space ( see top opening of 22), the housing further including a drain hole (30:para0025) positioned adjacent a lower end of the housing opposite the opening ( 30 is positioned on the bottom surface of 22;FigJ); the drain hole configured to allow liquid to drain from the interior space ( see para 0025); a cover (60) movable between a dosed position in which the cover is positioned- over the opening { see Fig.5), and an open position in which the-opening is exposed to permit access to the interior space (see Fig.4); a utility electrical cable (9G;Fig.1) disposed within the interior space (see 90 within interior of 22 in Fig 1.), the cable including a first end (part of 90 within 22} and a second end (part of 90 outside 22), the first end configured to receive electrical current from a power source (68); and an electrical device (electrical device that is connected to 90 which is not shown) in electrical communication with the second end of the cable (end of 90 outside of 22),
Hemingway fails to specifically disclose and an electrical device in electrical communication with the second end of the cable, the electrical device selectively stored in the interior space the electrical device removable from the interior space of the housing 
Byrd discloses an electrical device ( 72B;Fig.3) In electrical communication with the second end of the cable ( end of 72 connected to 72B) , the electrical device selectively stored in the interior space (72B can be stored in interior space of 20 and be taken out through opening 55 when in need of use;Fig.9) the electrical device (72B) removable from the interior space of the housing (interior of 20 which includes opening within 55 of 20 where 72B can come out of;Fig.9) while electrically connected to the second end of the cable, the electrical device capable of remaining outside of the interior space while the cover is in a closed position ( 51 is in closed position when 72B is outside;Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Byrd with the electrical cord of Hemingway in order to provide power to an electrical device that is far away from the electrical box.
Regarding claim 2, Hemingway discloses wherein the cover includes an opening through which the cable can pass (cover allows 90 to pass through with an opening).
Hemingway fails to specifically disclose the electrical device is positioned outside of the interior space and the cover is in the closed position.
Byrd discloses an electrical device (72B) capable of remaining outside of the interior space while the cover is in a closed position (51 is in closed position when 72B is outside:Fig.5).
 

Regarding claim 3 and 13, Hemingway fails to disclose wherein the cover further includes a secondary cover for selectively closing the opening of the cover.
Byrd discloses wherein the cover (51) further includes a secondary cover (161; Fig.10) for selectively closing the opening of the cover (161 can open and close to allow access to opening 55;see Fig. 1 and Fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Byrd with the electrical cord of Hemingway in order to provide power to an electrical device that is far away from the electrical box.
Regarding claim 4 and 14, Hemingway fails to disclose wherein the secondary cover is a door pivotably coupled to the cover.
Byrd discloses wherein the secondary cover is a door pivotably coupled to the cover (see 161 covering 51; Fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Byrd with the electrical cord of Hemingway in order to provide power to an electrical device that is far away from the electrical box.
Regarding claim 5, Hemingway fails to disclose wherein the second end of the utility electrical cable and the electrical device can be pulled through the opening of the cover while the cover is in a closed position and the secondary cover is open.
 
Byrd discloses wherein the second end of the utility electrical cable and the electrical device can be pulled through the opening of the cover while the cover is in a closed position and the secondary cover is open { 72B is pulled out of 55 and pulled through an opened 161 ;Fig.1 and Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Byrd with the electrical cord of Hemingway in order to provide power to an electrical device that is far away from the electrical box.
Regarding claim 8, Hemingway discloses, wherein the housing includes a flange (46) positioned adjacent an upper end of the interior space, the cover supported on the flange (see top rim 46 of 22 that supports 60; Fig.1).
Regarding claim 9, Hemingway discloses wherein an upper surface of the cover is flush with an upper surface of the flange when the cover is in the dosed position, the flange extending along at least a portion of a perimeter of the housing { see perimeter 46 flush with 60 when assembled together in Fig.5).
Regarding claim 11, Hemingway discloses a junction box (34) attached to a wall of the housing (bottom wall of 22); and a conduit (96) attached to the junction box (96 is attached to 34) and carrying mains electrical cables {96 contains electrical cables from the main power 
 	Regarding claim 12, Hemingway discloses an outdoor enclosure (10) for holding electrical equipment beneath the surface of a floor or ground, the outdoor enclosure comprising: a housing (2.2) enclosing a recessed interior space; a cover (60) positioned adjacent an upper end of the housing, the cover movable between an open position and a closed position ( see Fig.4 and Fig.5), the cover operable to expose the interior space in the open position and enclose the interior space in the closed position, the cover including an opening ( see opening within 60): a utility electrical cable (90) disposed within the interior space, the cable including a first end and a second end (left and right end of 90). the first end configured to receive electrical current from a power source (left end 92 receives power from a junction box 35);, wherein the housing includes a drain hole (30) positioned opposite the cover such that liquid in the interior space is directed toward the drain hole (water goes to drain hole 30).
Hemingway fails to specifically disclose and an electrical device in electrical communication with the second end of the cable, the electrical device selectively stored in the interior space the electrical device removable from the interior space of the housing while electrically connected to the second end of the cable, the electrical device capable of remaining outside of the interior space while the cover is in a closed position.
Byrd discloses an electrical device ( 72B;Fig.9) in electrical communication with the second end of the cable ( end of 72 connected to 72B) , the electrical device selectively stored in the interior space (interior space of 20;Fig.9) the electrical device (72B) removable tram the interior space of the housing (interior of 20) while electrically connected to the second 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Byrd with the electrical cord of Hemingway in order to provide power to an electrical device that is far away from the electrical box.
Regarding claim 15, Hemingway fails to disclose wherein the cable and the electrical device can be stowed within the interior space, wherein the second end of the utility electrical cable and the electrical device can be pulled through the opening of the cover while the cover is in a dosed position and the secondary cover is open, the electrical device being electrically connected to the cable while positioned exterior to the housing.
Byrd discloses wherein the cable and the electrical device can be stowed within the interior space, wherein the second end of the utility electrical cable and the electrical device can be pulled through the opening of the cover while the cover is in a closed position and the secondary cover is open, the electrical device being electrically connected to the cable while positioned exterior to the housing { see 728 being able to pulled out of opening 55 while 51 is dosed and cover 161 is open ;see Fig.1 and Fig-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Byrd with the electrical cord of Hemingway in order to provide power to an electrical device that is far away from the electrical box.
Regarding claim 17, Hemingway discloses, wherein the housing includes a flange (46) positioned adjacent an upper end of the interior space, the cover supported on the flange (see top rim 46 of 22 that supports 80: Fig.1).
 	Regarding claim 18, Hemingway discloses wherein an upper surface of the cover is flush with an upper surface of the flange when the cover is in the dosed position, the flange extending along at least a portion of a perimeter of the housing ( see perimeter 46 flush with 60 when assembled together in Fig.5).
Regarding claim 20, Hemingway discloses a junction box (34) attached to a. wail of the housing (bottom wall of 22); and a conduit (96) attached to the junction box (96 is attached to 34) and carrying mains electrical cables (96 contains electrical cables from the main power company lines), the mains electrical cables being electrically connected to the first end (cables within 96 are electrically connected to end 92) of the cable in the junction box (cables in 34).
Regarding claim 21, Hemingway fails to disclose wherein the second end of the utility electrical cable and the electrical device can he pulled through a secondary cover of the cover while the cover is in a dosed position and the secondary cover is open,
Byrd discloses wherein the second end of the utility electrical cable (end of 72) and the electrical device (72B) can be pulled through a secondary cover (161) of the cover (51) while the cover is in a closed position and the secondary cover is open (161 can be opened;Fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Byrd with the electrical cord of Hemingway in order to provide power to an electrical device that is far away from the electrical box.
 
Claim 6 and 16 rejected under 35 U.S.C. 103(a) as being unpatentable ever Hemingway, in view of Byrd (US 7309834 B1), as applied to claim 1 and claim 12 above, and further in view of Aromin (US 8991495).
Regarding claim 6 and 16, Hemingway discloses the outdoor enclosure wherein the electrical device (88) includes a duplex receptacle (see fig. 1 -7).
Hemingway does not specifically disclose the electrical device includes a ground fault module that protects the duplex receptacle.
Aromin teaches an electrical device having a ground fault module (45) that protects a duplex receptacle (37) (see fig. 2)
It would have been obvious to one having skill in the art at the effective filing date of the invention to make Hemingway’s outdoor enclosure with the electrical device including a ground fault module that protects the duplex receptacle as taught by Aromin, in order to provide protection in a ground fault condition (see col 2 lines 10-25).
Claim 7 is rejected under 35 U.S.C. 163(a) as being unpatentable ever Hemingway, in view of Byrd (US 7309834 B1), as applied to claim 1 above and further in view of Molnar et al. (US 8731024).
Regarding claim 7, Hemingway discloses the claimed invention except for specifically disclosing the electrical device is a watertight device.
Molnar teaches an electrical device (12) that is watertight (see col 3 lines 26-30; fig
1).

	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Johnson (US 2010/0170711 A1) Dinh et al. (US 6610927 B2) and Rohmer et al. (US 9301410B2)
Johnson discloses a device for mounting an electrical box to the drywall.
Dinh discloses a water resistant electrical box.
Rohmer discloses a modular electrical junction box mounted to a wall.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848